Citation Nr: 0426226	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-05 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
chronic myelocytic leukemia.

2.  Entitlement to an initial rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  At that time, the RO, in pertinent 
part, granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a 30 percent disability evaluation.  Thereafter, in 
September 2003, the RO awarded a 50 percent disability 
evaluation for the veteran's service-connected PTSD.  In 
February 2004, the veteran testified at a hearing at the RO 
before the undersigned.


FINDINGS OF FACT

1.  A March 1995 unappealed rating decision denied the 
veteran's claim of entitlement to service connection for 
chronic myelocytic leukemia (CML).

2.  The evidence added to the record since the March 1995 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for CML, and is not so significant as to warrant 
readjudication of the merits of the claim on appeal.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by persistent symptoms including 
depressed mood, sleep difficulty with service-related 
nightmares and flashbacks and some social isolation and 
difficulty in crowds, with no more than moderate overall 
PTSD.


CONCLUSIONS OF LAW

1.  The March 1995 RO rating decision that denied entitlement 
to service connection for chronic myelocytic leukemia is 
final, and new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
chronic myelocytic leukemia.  38 U.S.C.A. §§ 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 5108, 7105 (West 1991); 
38 C.F.R. 3.156 (2001).

2.  The schedular criteria for an initial evaluation in 
excess of 50 percent for post-traumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. 112.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letter sent to the veteran in June 2001, prior to the 
August 2002 rating decision, he was advised of the evidence 
needed to establish the claims of service connection for 
chronic myeloid leukemia and for PTSD.  The letter informed 
him of what he could expect from VA and what was expected of 
him.  In essence, it provided sufficient notice as required 
by the VCAA.  In an April 2002 VA letter the veteran was also 
informed of the evidence necessary to reopen a claim for 
service connection for chronic myelocytic leukemia.  The 
claim for service connection for PTSD was granted in August 
2002, and the veteran disagreed with the rating assigned; 
however, the VA General Counsel has held that further VCAA 
notice need not be provided for "downstream issues."  
VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, further 
VCAA notice regarding the issue of the initial evaluation of 
PTSD is not required.  

Nevertheless, in August 2003, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  This letter also informed him of 
the evidence necessary to establish service connection, of 
the types of records VA was responsible for obtaining and of 
the efforts VA would make to get other records not held by a 
Federal agency.  In addition, the appellant was advised, by 
virtue of a detailed December 2002 statement of the case 
(SOC), and a September 2003 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  The Board, therefore, believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection and an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the September 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2003).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence

The RO, in a decision dated in March 1995, denied the 
veteran's claim of entitlement to service connection for CML.  
The RO found at the time that the medical evidence did not 
show that the disease was incurred in service or to a 
compensable degree within one year of the veteran's 
discharge, nor was CML among the diseases that may be 
presumed to have occurred due to exposure to Agent Orange.  
The veteran did not appeal the RO's decision, and it 
therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the RO's March 1995 
decision that denied entitlement to service connection for 
CML includes the veteran's service medical records that are 
entirely negative for any reference to complaints or 
diagnosis of, or treatment for, CML or a blood disorder.

Also of record was the veteran's Report of Transfer or 
Discharge (DD Form 214) indicating that the veteran served in 
the Republic of Vietnam during the Vietnam era.

Additional evidence at the time of the RO's 1995 decision 
included private medical records dated from August 1993 to 
May 1994.  These records reflect that in August 1993, a 
biopsy-proven diagnosis of CML was made and the veteran 
underwent medical treatment for the disease.  When initially 
seen in August 1993, it was noted that the veteran's past 
medical history was unremarkable and he was quite healthy and 
well for most of his life.

The March 1995 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, the 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the March 1995 decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in May 2001, the regulations in effect prior 
to August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

As noted, an application to reopen the veteran's current 
claim was received by the RO in May 2001.  The evidence added 
to the record since the March 1995 rating decision that 
denied the veteran's claim of entitlement to service 
connection for CML includes the veteran's service personnel 
records, VA and non-VA medical records, dated from October 
1995 to January 2003, and the veteran's oral and written 
statements.

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam during 1968 and 1969.

Private medical records from J.W.A., M.D., dated from October 
1995 to January 2001, reflect the veteran's treatment for 
CML.

VA outpatient records, dated from October to December 2001, 
include an October 2001 Agent Orange examination that 
indicates the veteran was diagnosed with CML in 1993 and the 
disorder went into remission in 1993.  Final diagnoses 
included CML in remission.

Also added to the record is a January 2002 letter from VA to 
the veteran acknowledging his participation in the VA Agent 
Orange Registry.  It was noted that his Agent Orange Registry 
examination revealed disorders including chronic myeloid 
leukemia in remission.

In a June 2002 written statement in support of his claim, the 
veteran stated that his physician said it was "impossible to 
prove that the leukemia was or was not caused by Agent 
Orange."  He said he served in Quang Tri during his one-year 
tour in Vietnam that was an area with a high exposure to 
Agent Orange.

At his February 2004 Board hearing, the veteran testified 
that he was initially diagnosed with CML in July 1993 and 
immediately thought it was caused by exposure to Agent Orange 
in service.  He said he was in the medical corps and attached 
to the 2nd Battalion, 3rd Marines in Quang Tri that was very 
close to the Demilitarized Zone (DMZ) where Agent Orange was 
used as a defoliant.  

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
CML essentially fails to address the inadequacies of the 
appellant's claim at the time of the prior denial in March 
1995.  In this respect, the additional evidence submitted 
does not suggest that the veteran had CML due to service, and 
the VA and non-VA medical records and statements do not 
support the appellant's contentions that such a disorder was 
incurred in or related to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for CML was to be reopened and considered 
on the merits, the claim would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of leukemia in service, 
its incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In this case, the veteran contends that he was exposed to 
Agent Orange in service and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases that are presumed 
to have resulted from exposure to herbicides, the veteran 
would then, and only then, be presumed to have been exposed 
to Agent Orange or similar herbicide.  See McCartt v. West, 
12 Vet. App. 164 (1999).  Those regulations also stipulated 
the diseases for which service connection could be presumed 
due to an association with exposure to herbicide agents.  The 
specified diseases which have been listed therein are 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt, supra).  These 
statutory provisions became effective on the date of 
enactment, December 27, 2001. As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
68 Fed. Reg. 34,539-43 (June 10, 2003) (final rule codified 
as amended at 38 C.F.R. § 3.307(a)(6)(iii)).  See also 68 
Fed. Reg. 59,540-42 (October 16, 2003) (adding chronic 
lymphocytic leukemia (CLL) to the list of presumptive 
diseases for veterans exposed to herbicide agents, including 
Agent Orange).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). 
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Having served in the Republic of Vietnam during the period 
between 1968 and 1969, the veteran is presumed to have been 
exposed to a herbicide agent.  See 38 U.S.C.A. § 1116(f).

Although the veteran would argue that his exposure to 
herbicides caused the onset of his CML, the Agent Orange Act 
of 1991 (PL 102-4) explicitly states that service connection 
on a presumptive basis because of herbicide exposure in 
Vietnam is not warranted for leukemia.  See 64 Fed. Reg. 
59,237-38 (Nov. 2, 1999).  While, as noted above, the 
Secretary recently determined that a positive association 
exists between exposure to herbicides and the subsequent 
development of CLL, such a relationship between exposure and 
chronic myelocytic leukemia, with which the veteran is 
diagnosed, has not been recognized.

The competent medical evidence of record clearly demonstrates 
that the veteran did not have CML, or any manifestations of 
the disorder, during service or within one year after 
separation.  The service medical records are devoid of any 
reference to leukemia or blood-related disorders.  As noted 
above, it is without dispute, that the veteran's CML was not 
diagnosed until 1993, twenty years after his separation from 
service.  Moreover, no medical professional has attributed 
the diagnosis of chronic myelocytic leukemia to the veteran's 
period of active military service, including exposure to 
Agent Orange.  In fact, in his June 2002 written statement, 
the veteran said that his physician said it would be 
impossible to prove that the leukemia was caused by exposure 
to Agent Orange. 

Here, as was the case at time of the RO's 1995 decision, the 
medical evidence fails to demonstrate that the veteran has 
CML as a result of active military service, including 
exposure to Agent Orange in service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  The evidence now of record fails to show that the 
veteran currently has CML related to service or to a service-
connected disability, including exposure to Agent Orange.  
Thus, this claim would be denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2003).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  The Board 
notes that he was a medical corpsman in service, and, as 
such, underwent some training in the health care field.  
However, there is no evidence showing, and he does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of CML.  

Consequently, the Board finds that the evidence received 
since the March 1995 RO decision regarding the claim for 
service connection for CML is cumulative of the evidence 
previously considered by the RO and not sufficiently 
significant to warrant reconsideration of the merits of the 
claim on appeal.  As the evidence received since the March 
1995 RO decision to deny service connection for CML is not 
new and material, it follows that the claim for service 
connection for CML may not be reopened.

III.  Increased Initial Rating for Post-Traumatic Stress 
Disorder

A.  Factual Background

In the August 2002 rating decision, the RO granted the 
veteran's claim for service connection for PTSD evidently 
based, in large measure, on service records that verified his 
alleged stressful events in service, including his award of 
the Combat Action Ribbon, and a diagnosis of PTSD related to 
stressful events in service.  The veteran appealed the RO's 
award of the 30 percent disability rating.

The evidence of record includes Vet Center records, dated 
from June 2001 to January 2003, indicating the veteran 
received individual counseling for PTSD for approximately one 
and one-half years.  According to the initial intake record 
prepared in June 2001, the veteran displayed evidence of 
disorganized thinking and hallucinations.   

VA outpatient records, dated from October to December 2001, 
include the October 2001 VA Agent Orange examination report.  
It was noted that the veteran had PTSD, evidently since 1968, 
but did not know he had much of a problem and never talked 
about it but a psychologist was able to get him to talk.  
According to this record, the veteran got very emotional but 
he said he was tough and kept it to himself too long.  He was 
unable to stand to see a woman cry, got very emotional and 
cried daily.  He also experienced sleep difficulty, 
flashbacks and nightmares but denied depression and tried to 
keep himself busy.  He did not take prescribed medication or 
see a medical professional for his problem.  He retired as a 
golf pro and worked at a driving range several days a week.  
It was noted that the veteran was alert and oriented.

According to a December 2001 VA medical record prepared by a 
psychologist, the veteran described a two-year history of 
symptoms related to military service.  He served as a medic 
in Vietnam and was exposed to combat, but identified his 
military experiences before going to Vietnam as particularly 
traumatic.  He assisted with casualty calls, went to peoples' 
homes to advise of them of the death of their loved ones and 
attended their funerals.  It was noted that he cried easily 
and had nightmares approximately twice a week.  He 
experienced reactivity to and avoidance of reminders of 
military service.  The veteran had almost daily intrusive 
memories, hypervigilance and increased startle response.  He 
denied sleep disturbance, irritability, concentration 
difficulties, loss of interest, detachment, anxiety, panic 
attacks, suicidal and homicidal ideations and auditory and 
visual hallucinations, mania, depressed mood or poor 
motivation.  He received counseling at the nearby Vet Center 
for the past three months and felt it was beneficial.  The 
veteran reported he was very close to his family that 
included four adult children.  He worked as a golf pro after 
he retired from military service and stopped working in 1993 
due to cancer.  The veteran recently resumed working part-
time in a golf shop.  

On mental status examination, the veteran was alert and well 
groomed and dressed.  His motor activity was within normal 
limits and he was pleasant and cooperative with good eye 
contact.  His speech and perception were within normal 
limits, his thought flow was linear and his thought content 
was appropriate.  The veteran's mood was good, his affect was 
appropriate, his cognition was normal and his insight and 
judgment were good.  The Axis I diagnosis was PTSD and a 
score of 62 was assigned on the Global Assessment of 
Functioning (GAF) scale.  It was noted that the veteran was 
advised of treatment options and expressed interest in 
continuing counseling at the Vet Center but declined a 
medication consultation, feeling that his symptoms were not 
severe enough to warrant psychotropic intervention.  The VA 
psychologist concurred with the veteran that he displayed 
minimal vegetative symptoms. 

A January 2002 Vet Center assessment record indicates that 
the veteran showed evidence of thought disorder that included 
disorganized thinking and hallucinations (shadows in his 
periphery).  Evidence of depression included sleep 
disturbance.  The veteran denied suicidal or homicidal 
ideation.  He was oriented and his memory was fair to good.  
The veteran had sleep disturbance and weekly nightmares.  He 
had flashbacks of his graves' registration work when he had 
to tell family members of the death of their relatives.  The 
veteran's PTSD was considered severe.

In May 2002, VA afforded the veteran, who was 67 years old, a 
psychiatric examination performed by A.E., M.D.  According to 
the examination report, Dr. E. reviewed the veteran's medical 
records.  The veteran reported having nightmares and 
flashbacks of women crying when told of the death of their 
loved ones and of funerals he had attended.  He felt 
depressed, had crying spells and denied suicidal or homicidal 
ideations or auditory and visual hallucinations.  He denied 
paranoid ideations or anxiety symptoms.  The veteran avoided 
talking about his problems because he felt embarrassed when 
he cried.  He denied prior psychiatric hospitalizations and 
suicide attempts and denied being previously seen by a 
psychiatrist.  He was married to his wife for nearly fifty 
years and had four children.  He reported that he cried in 
public when he saw any funerals.  

On examination, the veteran appeared his stated age.  He was 
cooperative, well developed, well nourished and well groomed, 
with good eye contact.  His speech was of normal volume and 
rate was not pressured.  His mood was depressed and his 
affect was tearful.  He denied any feelings of hopelessness, 
helplessness or worthlessness.  His thought process was 
linear.  He denied suicidal or homicidal ideations and 
auditory and visual hallucinations.  He also denied paranoid 
ideations and had no anxiety symptoms.  The veteran had some 
ritualistic behavior like checking doors and windows and 
making sure everything was safe at home.  He denied any panic 
attacks and was depressed and irritable.  At Axis I, the 
diagnosis was chronic, delayed PTSD and a GAF score of 60 was 
assigned.  Upon review of the veteran's medical and service 
records and examination findings, Dr. E. opined that the 
veteran met the criteria for PTSD.  It was noted that the 
veteran had been isolated and withdrawn and did not want not 
be around people.

When seen at the Vet Center in August 2002, the counseling 
record reveals that the veteran's case was closing.  It was 
noted that he received individual sessions for approximately 
one year and met his goals.  He actively pursued a social 
activity playing golf with friends as a means of assessing 
his isolation symptoms of PTSD.  His moods and affect were 
appropriate.  It was also noted that the veteran's prognosis 
was good and he was amendable to counseling for PTSD on an 
as-needed basis. 

An October 2002 Vet Center record shows that the veteran 
continued to use his family as a support system.  He had some 
flashbacks and got emotional when he saw a woman cry.  His 
mood and affect were appropriate and he was amenable to being 
seen on an as-needed basis.  The assessment was that the 
veteran was functioning well and at an appropriate level with 
a good support system in place.

A January 2003 Vet Center counseling record indicates that 
the veteran requested information regarding the VA appeals 
process and it was noted that he was motivated to pursue the 
appeal.

In June 2003, VA afforded the veteran another psychiatric 
examination that was performed by R.H., M.D.  According to 
the examination report, Dr. H. reviewed the veteran's medical 
records.  The veteran said he was unable to attend funerals, 
experienced difficulty watching movies and became 
physiologically aroused when he heard people crying.  He had 
sleep difficulty including nightmares and woke frequently.  
He cried easily.  The veteran had some brief outpatient 
psychotherapeutic treatment for his PTSD and never took any 
prescribed medications for it.  

On examination, the veteran was alert and oriented and his 
behavior and appearance were appropriate.  He was coherent 
and organized with no tangentiality or loosening of 
associations and abstract thinking was normal.  He had no 
panic attacks, delusions, hallucinations or obessional 
thoughts and no suicidal or homicidal ideations.  The 
veteran's mood was depressed and his affect was blunted but 
appropriate to topic.  He was not tearful and communication 
was normal.  The veteran's speech had normal rate and tone 
and was not pressured.  His memory was intact and his 
judgment was normal.  The Axis I diagnosis was PTSD and a GAF 
score of 60 was assigned.  It was noted that the veteran had 
persistent PTSD symptoms with some brief outpatient 
psychotherapy without significant improvement.  

At his February 2004 Board hearing, the veteran testified 
that that he did not receive individual or group 
psychotherapy or take prescribed medication for his service-
connected PTSD.  He said he saw a psychologist in Riverside 
(evidently a reference to the Vet Center counseling session), 
a VA psychologist and two psychiatrists.  He said he had 
sleep difficulty and nightmares approximately twice a week 
and slept in a separate room to avoid bothering his wife.  He 
did not socialize much and had difficulty with women crying.  
Recently he was unable to attend his best friend's funeral.  
He played golf with friends about three times a week and went 
to a commissary with his wife but did not socialize much 
other than that and did not like crowds.  The veteran said he 
associated with his children, his family and his golf 
friends.

B.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  Under the current schedular criteria, 
effective November 7, 1996, PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

Upon review of the record, the Board concludes that the 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD most nearly approximates the criteria 
for the currently assigned 50 percent evaluation under 
Diagnostic Code 9411, and no more.  The veteran has been 
consistently described as having persistent PTSD 
symptomatology that includes daily intrusive recollections 
and weekly nightmares of service-related events.  The VA 
psychologist in December 2001 reported that the veteran had 
minimal vegetative symptoms and assigned a GAF score of 62.  
In May 2002, a GAF score of 60, based solely on PTSD 
impairment, was assigned by Dr. E.  In June 2003, a GAF score 
of 60 was assigned by Dr. H., based solely on PTSD 
symptomatology.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.  Id.   A 
GAF score of 61 to 70 reflects some mild symptoms or some 
difficulty in social or occupational functioning but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  As the veteran's GAF scores of 
60 and 62 are essentially indicative of mild to moderate 
social and industrial impairment, the Board is of the view 
that the veteran's current medical findings, particularly in 
view of the examiners' above-addressed descriptions of the 
veteran's PTSD symptomatology, essentially described as 
moderate, demonstrate that the service-connected psychiatric 
disability is productive of reduced reliability and 
productivity, characteristic of pertinent disability criteria 
warranting no more than the currently assigned 50 percent 
rating.

The evidence of record is totally devoid of any report of 
obessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations. When seen by 
the VA psychologist in December 2001, it was noted that the 
veteran was alert, well groomed, with appropriate thought 
content and affect and good judgment, mood and insight.  He 
denied auditory and visual hallucinations and panic attacks 
and irritability.  While in January 2002, the Vet Center 
record describes the veteran as having severe symptomatology, 
subsequent Vet Center records reflect improvement.  When 
examined by Dr. E. in May 2002, the veteran reported a 
depressed mood and crying spells but denied suicidal or 
homicidal ideations and auditory and visual hallucinations, 
paranoid ideations and anxiety symptoms.  He was well groomed 
with good eye contact, normal speech and a tearful affect.  
It was noted that he was depressed and irritable and had some 
ritualistic behavior like checking doors and windows to make 
sure everything was safe at home.  But when seen at the Vet 
Center in August 2002, the counselor described the veteran's 
prognosis as good and, when seen in October 2002, the veteran 
was described as functioning well.  

Furthermore, in June 2003, Dr. H. diagnosed PTSD with 
persistent symptoms but noted that the veteran was alert and 
oriented with appropriate behavior and appearance.  The 
veteran was coherent and organized with no tangentiality or 
loosening of associations.  He had no panic attacks, 
delusions, hallucinations or obessional thoughts and no 
suicidal or homicidal ideations.  His mood was depressed and 
his affected blunted but appropriate to topic.  His speech 
was normal and not pressured, his memory was intact and his 
judgment was normal.  

The collective objective findings of the 2001, 2002 and 2003 
psychological and psychiatric examinations and other medical 
evidence, to include essentially normal speech and that the 
veteran was oriented are barely representative of pertinent 
disability warranting a 50 percent rating under the current 
rating criteria.  Furthermore, the psychiatrists who examined 
the veteran in 2002 and 2003 opined that the veteran was 
essentially only moderately impaired due to the service-
connected PTSD.  Given the foregoing observations, the Board 
finds that, under the above-cited criteria, the preponderance 
of the evidence is against a rating in excess of 50 percent.  
38 U.S.C.A. §§ 1155, 5107 (old and new version); 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated. 


ORDER


New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for chronic myelocytic leukemia is denied.

An initial schedular rating in excess of 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



